351 S.W.3d 248 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Richard BOBBITT, Defendant/Appellant.
No. ED 95514.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2011.
Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, For Plaintiff/Respondent.
Ellen Flottman, Columbia, MO, For Defendant/Appellant.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Richard Bobbitt (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of two counts of murder in the first degree, Section 565.020 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). The trial court sentenced Defendant to life without the possibility of parole for first degree murder and three years' imprisonment for armed criminal action, to be served concurrently. Defendant raises two allegations of error, claiming the trial court erred in admitting prior trial testimony of an unavailable witness and admitting testimony of the investigating officer regarding his investigation.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).